136 Ga. App. 504 (1975)
221 S.E.2d 645
KISSEL
v.
AETNA CASUALTY & SURETY COMPANY.
51133.
Court of Appeals of Georgia.
Argued September 17, 1975.
Decided October 23, 1975.
Rehearing Denied November 10, 1975.
Russell & Nardone, Walter B. Russell, Jr., for appellant.
Powell, Goldstein, Frazer & Murphy, Daryll Love, James C. Rawls, for appellee.
WEBB, Judge.
In this workmen's compensation case the deputy director, and then the full board, found adversely to the claimant. The superior court affirmed the award. There being sufficient competent evidence to support the award, the judgment of the superior court affirming the award must be affirmed under the "any evidence" rule. Fireman's Fund Ins. Co. v. New, 110 Ga. App. 596 (139 SE2d 343); Adams v. United States F.&.G. Co., 125 Ga. 232, 234 (1) (186 SE2d 784). "We equally apply the `any evidence' rule to claimants as well as to employers." Continental Cas. Co. v. Weise, 136 Ga. App. 353, 355.
Judgment affirmed. Bell, C. J., and Marshall, J., concur.